Citation Nr: 1131317	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for bilateral knee disabilities.  

In January 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in March 2009, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was treated for complaints of right knee pain in March 1970.  

2.  On separation examination in September 1971 the Veteran's lower extremities were evaluated as normal. 

3.  The Veteran served in combat; he was an airborne infantryman who served in helicopters.

4.  The Veteran was wounded in action while disembarking a helicopter in January 1971.

5.  The Veteran has current bilateral knee disabilities diagnosed as arthritis.  

6.  The Veteran's right knee arthritis was worse than his left knee, resulting in the need for surgical replacement of the right knee.

7.  A recent VA examination medical opinion states that the Veteran's bilateral knee arthritis is not at least as likely as not due to service.

8.  Two VA medical opinions from the Veteran's treating physician link the Veteran's bilateral knee arthritis to service.

9.  The Veteran reports a continuity of symptomatology of bilateral knee pain dating back to service; there is supporting evidence of this continuity of symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it manifests to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

The Veteran claims entitlement to service connection for a bilateral knee disability.  He asserts that his current knee disabilities are the result of trauma to his knees during active service.  Specifically, he claims that his knees were injured during service when he had to jump out of helicopters while wearing and carrying heavy equipment into combat.  

The Veteran's discharge papers confirm that the Veteran served in combat in Vietnam.  His awards include the Combat Infantryman's Badge, the Air Medal, and the Purple Heart.  A January 1971 service treatment record indicates that the Veteran was wounded in action and that he was hit while trying to disembark a helicopter.  The evidence establishes as fact that the Veteran served in combat and that his duties involved jumping out of helicopters with heavy combat gear.  

Service treatment records reveal that the Veteran was treated once for complaints of right knee pain in March 1970.  In September 1971 a separation examination of the Veteran was conducted.  Clinical evaluation of his lower extremities was normal. 

There is no documented medical evidence of treatment for knee pain until a March 2002 VA treatment record.  The Veteran has testified that he has had symptoms of bilateral knee pain dating back to service, or until a few years after service.  He has submitted lay statements from various people, including one physician, who support his assertions of symptoms of knee pain dating back to the 1970s.  The statements reported observations of the Veteran having observable symptoms of knee pain and stiffness.  

VA treatment records dated from 2002 to the present reveal that he has been treated for complaints of bilateral knee pain.  He has been diagnosed with bilateral knee arthritis (osteoarthritis, degenerative joint disease) based upon VA x-ray examinations in October 2002 and December 2003.  

A September 2007 medical opinion from the Veteran's treating VA physician links the Veteran's bilateral knee arthritis to service, and specifically trauma incurred disembarking helicopters during combat service.  This physician submitted another opinion stating the same in March 2009.

An October 2007 VA treatment record indicates a diagnosis of bilateral knee degenerative joint disease with the right knee being worse than the left.  

In April 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran had recently, in November 2007, had total surgical replacement of the right knee to treat severe osteoarthritis.  The diagnosis was right knee total knee arthroplasty secondary to severe osteoarthritis and moderate osteoarthritis of the left knee.  The examiner indicated that a medical opinion as to etiology of the Veteran's knee disabilities could not be made without resort to speculation.  

In June 2009, another VA Compensation and Pension examination of the Veteran was conducted by the same examiner.  This time the examiner stated the medical opinion that the Veteran's bilateral knee arthritis was not at least as likely as not due to service.  The rational of the examiner was that knee pain was not reported until a few years after service, and there was no documented treatment for decades.  

A single VA medical opinion indicates that the Veteran's bilateral knee arthritis is not related to service.  Two VA medical opinions from the Veteran's treating physician link the his bilateral knee arthritis to the trauma incurred by jumping out of helicopters during combat service.  The Veteran reports a continuity of symptomatology of bilateral knee pain dating back to service; there is credible lay evidence supporting this continuity of symptomatology.  The Veteran's right knee arthritis was more severe than his left knee resulting in the need for arthroplasty in 2007.  This is consistent with the fact that treatment for right knee pain was documented during service.  After review of the entire record, the evidence supports the Veteran's claim.  Accordingly, service connection for a right knee disability and a left knee disability is warranted.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


